Name: 2008/436/EC: Council Decision of 9Ã June 2008 appointing and replacing members of the Governing Board of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-06-12

 12.6.2008 EN Official Journal of the European Union L 153/36 COUNCIL DECISION of 9 June 2008 appointing and replacing members of the Governing Board of the European Centre for the Development of Vocational Training (2008/436/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EEC) No 337/75 of 10 February 1975 establishing the European Centre for the Development of Vocational Training (1), and in particular Article 4 thereof, Having regard to the lists of nominees submitted to the Council by the Commission as regards the employees representatives, Whereas: (1) By its Decision of 18 September 2006 (2), the Council appointed the members of the Governing Board of the European Centre for the Development of Vocational Training for the period from 18 September 2006 to 17 September 2009. (2) A members seat on the Governing Board of the Centre in the category of the Employees representatives has become vacant as a result of the resignation of Mr Gregor MIKLIC, HAS DECIDED AS FOLLOWS: Sole Article The following person is hereby appointed member of the Governing Board of the European Centre for the Development of Vocational Training for the remainder of the term of office, which runs until 17 September 2009: I. REPRESENTATIVES OF EMPLOYEES ORGANISATIONS SLOVENIA Mr Marjan URBANÃ  Association of Free Trade Unions of Slovenia Done at Luxembourg, 9 June 2008. For the Council The President M. COTMAN (1) OJ L 39, 13.2.1975, p. 1. Regulation as last amended by Regulation (EC) No 2051/2004 (OJ L 355, 1.12.2004, p. 1). (2) OJ C 240, 5.10.2006, p. 1.